          Case 2:18-cv-00033-GMN-NJK Document 44 Filed 04/23/20 Page 1 of 2




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   BRICK S. HOUSTON, JR.,
                                                          Case No.: 2:18-cv-00033-GMN-NJK
 9          Plaintiff(s),
                                                                        ORDER
10   v.
                                                                     (Docket No. 43)
11   WEIR, et al.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s motion to extend time for service. Docket No. 43. 1
14 The motion is properly resolved without a hearing. See Local Rule 78-1.
15         Plaintiff submits that “it was impossible to serve [] Defendants within 90 days” due to
16 Defendants’ alleged failure to produce their “phone numbers or badge numbers” so that the U.S.
17 Marshal could effect service. See Docket No. 43 at 1. Plaintiff further submits that he now has
18 the badge numbers for Defendants, after requesting them at the Clark County Detention Center
19 (CCDC) on March 10, 2020. Id. at 2.
20         The Court has some concerns about Plaintiff’s diligence in moving this case forward.
21 Nonetheless, because Plaintiff has made some recent effort to get that information and now has it,
22 the Court will grant Plaintiff’s motion.
23         Accordingly, the Court GRANTS Plaintiff’s motion.           Docket No. 43.      The Court
24 INSTRUCTS the Clerk of Court to (1) issue summonses for Defendants Deas, Kincade, Kelsey,
25 and Synder and deliver the same to the U.S. Marshal for service; (2) send Plaintiff four USM-285s;
26
27
          1
            Plaintiff’s motion is erroneously titled a motion to stay the case; however, the relief he
28 requests is an extension of the time for service.

                                                    1
           Case 2:18-cv-00033-GMN-NJK Document 44 Filed 04/23/20 Page 2 of 2




 1 and (3) send a copy of the First Amended Complaint, Docket No. 5, and a copy of this order to the
 2 U.S. Marshal for service on Defendants.
 3         The Court ORDERS that, no later than May 22, 2020, Plaintiff must furnish to the U.S.
 4 Marshal the required USM-285s with relevant information as to each Defendant on each form. If
 5 Plaintiff furnishes those documents to the U.S. Marshal by May 22, 2020, the U.S. Marshal shall
 6 then attempt to serve Defendants.
 7         The Court further ORDERS that Plaintiff must file a notice with the Court identifying
 8 whether Defendants were served within twenty days after receiving back from the U.S. Marshal a
 9 copy of the USM-285s showing whether service has been accomplished. If service was not
10 accomplished and Plaintiff wishes to have service again attempted on Defendants, Plaintiff must
11 file a separate motion with the Court specifying a more detailed name or address for Defendants,
12 or whether some other manner of service should be attempted.
13         Failure to comply with this order will result in the recommended dismissal of this
14 case.
15         IT IS SO ORDERED.
16         Dated: April 23, 2020
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                   2
